The order of July 8, 1920, contemplated that the respondents would expedite and not obstruct the progress of the appeal. Their return of the proposed case was improper. The proposed case was properly served. The respondents may have ten days to serve proposed amendments to the proposed case. Appellants shall do all within their power to have the ease ready for argument at the next term of this court. The stay is continued until the further order of the court. The order conditionally dismissing the appeal on August first is extended until the first day of the next term.